ITEMID: 001-81232
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: KUZNETSOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mrs Lyubov Yevgenyevna Kuznetsova, is a Russian national who was born in 1957 and lives in Volgograd. The Russian Government were represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant purchased a flat from a private company. It subsequently transpired that the flat was under charge. On 6 October 1999 and 9 March 2000 the Commercial Court of the Volgograd Region declared the sale of the flat to the applicant void ab initio and transferred the title to it to a Mrs S.
On 31 May 2000 the applicant sued the original seller, claiming recognition of her title to the flat. By judgment of 28 June 2000 the Krasnooktyabrskiy District Court of Volgograd accepted her claim. This judgment became final. On 3 October 2000 it was set aside because the judgment of 9 March 2000 had not been taken into account, and the proceedings resumed.
Having re-examined the applicant’s claim against the original seller, on 26 December 2000 the District Court discontinued the proceedings for lack of jurisdiction. On 31 May 2001 the Presidium of the Volgograd Regional Court re-opened the proceedings by way of supervisory review. On 13 July 2001 the District Court issued a new decision discontinuing the proceedings, which was again quashed by way of supervisory review on 24 August 2001 for similar reasons.
Between 8 October 2001 and 22 January 2002, and then between 18 February and 27 March 2002 the proceedings were either adjourned or stayed upon the applicant’s requests. On 4 April 2002 the Krasnooktyabrskiy District Court rejected the applicant’s claim for recognition as a good faith purchaser of the flat. The applicant appealed to the Volgograd Regional Court. After she had complied with the formal requirements, her appeal was scheduled for hearing. On 25 September 2002 its examination was adjourned until 9 October 2002 due to the applicant’s illness. On 9 October 2002 the Volgograd Regional Court quashed the judgment of 4 April 2002 and remitted the case for a re-examination. It found that the District Court had failed to examine some of the applicant’
In November and December 2002 and January 2003 the proceedings were stayed at the other party’ requests. The applicant did not challenge these suspensions of the proceedings.
By judgment of 12 March 2003 the Krasnooktyabrskiy District Court dismissed again the applicant’s claim. On 25 March and 23 May 2003 the judgment was rectified. On 30 July 2003 the Volgograd Regional Court quashed the judgment and remitted the matter to the district court for a fresh decision. The proceedings were stayed on 30 September until 28 November 2003 due to Mrs S.’s illness. The hearings scheduled for 25 February and 3 March 2004 were adjourned because the presiding judge T. was involved in another case or had a meeting in the town hall.
On 31 March 2004 the Krasnooktyabrskiy District Court stayed the proceedings at the other party’s request. On 11 August 2004 the Volgograd Regional Court quashed that decision. On 3 September 2004 the District Court rejected as unfounded the applicant’s bias complaint in respect of judge T. and adjourned the hearing at the other party’s request.
By judgment of 9 September 2004 the Krasnooktyabrskiy District Court declared the sale of the flat void ab initio and ordered the respondent company to pay 405,935 Russian roubles to the applicant. The Volgograd Regional Court upheld that judgment on 3 February 2005.
In a litigation between the original seller and third persons, including Mrs S., on 8 December 2000 the Krasnooktyabrskiy District Court upheld Mrs S.’s title to the flat. The court refused to process the applicant’s appeal against the judgment on the ground that she had no standing in those proceedings. Apparently, the applicant did not appeal against this refusal.
